Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.
HH
En recta adjudicación, es axiomático que los hechos de-terminan el Derecho; no a la inversa. Por esta razón discre-*410pamos del análisis jurídico en abstracto. Como tal no su-pera la realidad fáctica de que la acusada Doña Julia León Cortijo —culpable de encubrimiento por veredicto de ju-rado, que el ilustrado tribunal de instancia (Hon. José A. Torres Caraballo, Juez) dejó sin efecto erróneamente— co-noció los pormenores de los cuatro (4) asesinatos cometidos en la residencia contigua, que pertenecía a su hijo Mario Jorge De León (Orejas), traficante de drogas. Además, supo de las medidas posteriores allí adoptadas para encubrir, ocultar y borrar toda huella de lo que públicamente se co-noce como la Masacre de la Mudad(1)
Específicamente, Doña Julia se encontraba a pasos de la casa de su hijo Mario, antes, durante y después de los asesinatos. Lo vio allí junto a los acusados José R. Trinidad Jorge, Lester Tomás Hernández Cátala y otros, quienes es-taban fuertemente armados. Oyó los disparos de armas de alto calibre, los cuales unidos a la magnitud de la matanza, generaron un ruido estruendoso, susceptible de ser escu-chado por toda persona que estuviera en los alrededores. Se percató también esa noche cuando su hija lavó la mar-quesina para limpiar la sangre. Al igual que los Jurados, no podemos ser ingenuos. Por la forma de la masacre, los múltiples y las ruidosas detonaciones de las cinco (5) po-tentes armas de fuego, es increíble que ella le afirmara al agente investigador Ángel Negrón Meléndez —luego de que éste le explicara los detalles— que no vio nada ni es-cucho los disparos.
Doña Julia conoció de los disparos y asesinatos allí co-metidos, el traslado de los cadáveres, la alteración de la *411prueba para ocultar a los autores de los crímenes, el lavado de la sangre e intencionalmente los encubrió para ayudar y proteger a su hijo Mario.(2) La existencia de una relación materno-filial no es eximente.
Para tratar de sostener la frágil tesis de la insuficiencia de prueba, la opinión de conformidad minimiza esa con-ducta, caracterizándola de que ella “conocía algo(3) de los sucesos delictivos en cuestión”. (Énfasis suplido.) Opinión de conformidad, pág. 401. Es un eufemismo.(4) La prueba revela contundentemente un conocimiento cabal de los ase-sinatos y que su conducta posterior fue intencionalmente encubridora; no meramente pasiva ni silenciaria. De hecho, tenía la llave de control y acceso de la residencia de su hijo, escena de los crímenes. El agente investigador Negrón Me-léndez le explicó en detalle los pormenores de la investiga-ción policiaca (día, hora, sitio, su propietario, muertes, ar-mas, disparos, etc.). Sin embargo, ella no sólo mantuvo silencio, sino que deliberadamente optó por decir que no sabía nada ni tampoco había oído disparos. En otras pala-bras, al ser cuestionada por las autoridades en la etapa investigativa, dio información falsa vital —no haber escu-chado los disparos— lo cual con vista a la balacera y estre-pitoso ruido pretendió desorientar y confundir la investigación. De esa manera, no sólo ocultó evidencia que *412pudo haber ofrecido, sino que intencionalmente suministró evidencia falsa (no ocurrieron allí los disparos), obstaculi-zando y entorpeciendo la persecución de su hijo, presunto sujeto activo de los asesinatos.
Ciertamente nuestro Código Penal no tipifica el delito de omisión de denunciar-,'(5) esto es, que no impone la obli-gación legal a ningún ciudadano que presencia un delito de, sua sponte, acudir a las autoridades y denunciar al delincuente. Sin embargo, comete el delito de encubri-miento quien, en el curso de una investigación de la Policía o Ministerio Fiscal, es preguntado —con conocimiento de unos disparos y cuatro (4) asesinatos, la posterior desapa-rición de los cadáveres y la alteración de la escena (el la-vado de la sangre)— dice no saber nada y niega haber oído los disparos.
Más allá de duda razonable, Doña Julia activa y afir-mativamente incurrió en una conducta intencionalmente específica de desviar y confundir la investigación y sospe-chas policiacas, producto de la confidencia que tenían con*413tra su hijo Mario, encubriendo y actuando contra la fun-ción judicial. Nos explicamos.
I — i
El delito de encubrimiento, según tipificado por nuestros legisladores(6) lo comete quien “para eludir la acción de la justicia con conocimiento de la comisión de un delito, sin haber tenido participación en el mismo como autor, ocul-tare al responsable del delito o procurare la desaparición, alteración u ocultación de evidencia”. (Enfasis suplido.) 33 L.P.R.A. see. 3173.
“El encubrimiento es, por propia construcción lexicográ-fica, el acto de ocultar o tapar alguna cosa. Trasladándonos al terreno penal, la acción tendente a ocultar o tapar algún delito, esto es, a impedir o entorpecer su descubrimiento, persecución y castigo.” (Énfasis suplido.) C. Conde-Pum-pido Ferrerro, Encubrimiento y receptación: Ley de 9 de mayo de 1950, Barcelona, Ed. Bosch, 1955, pág. 10.
Nuestra doctrina jurisprudencial nos recuerda que
... el encubrimiento es un delito contra la administración de la justicia. Su objetivo es obstaculizar la persecución del pre-sunto sujeto activo del delito y la comprobación del hecho sancionable. J. Miró Cardona, Borrador y notas explicativas al proyecto del Código Penal, San Juan, Oficina de Justicia Criminal, 1972, T. 2, pág. 371; E. Gavier, El presupuesto fundamental del delito de encubrimiento, 3 Rev. Der. Penal 333, 337 (1947).
El objeto de la sanción es el peligro creado a la sociedad por el comportamiento de una persona que está dispuesta a ayudar a *414otro a eludir la acción de la justicia. Model Penal Code Sec. 242.2 (Proposed Official Draft 1962) y Tentative Draft no. 8, 1958, Comentarios, págs. 129-130. ... Lo que se busca evitar y castigar es el hecho de que el encubridor manifieste su deseo de actuar contra la función judicial mediante el encubrimiento del responsable de una violación penal o la desaparición o altera-ción de la prueba. Model Penal Code, supra, pág. 226; E. Cuello Calón, Derecho Penal, 18va. ed., Barcelona, Ed. Bosch, 1981, Vol. 2, pág. 681.
[[Image here]]
En conclusión, el delito de encubrimiento busca evitar que las personas ayuden a otras a evadir la justicia. Busca castigar a quienes tratan de entorpecer la acción investigativa de la jus-ticia sobre actos que aparecen ‘con las formas exteriores de un delito’. Gavier, op. cit., pág. 338. Miró Cardona, op. cit., pág. 369. (Énfasis suplido.) Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 413-415 (1988).
Vemos, pues, que es encubridor aquel que, con conoci-miento de la comisión de un delito, oculta evidencia. Así, ocultar es esconder, tapar, disfrazar o encubrir a la vista; es la acción de callar advertidamente lo que se pudiera o debiera decir, o disfrazar la verdad. Diccionario de la Len-gua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 1038.
Ocultar al culpable de un delito tiene dos (2) modalida-des: positiva y negativa. La positiva consiste en realizar una acción tendente a esconder, tapar o disfrazar, y la ne-gativa, omitir el facilitar la información necesaria. Se puede evitar el conocimiento de algo mediante una activi-dad que oculte el hecho realizado, como ocurre, por ejemplo, con el silencio. P. Gómez Pavón, El encubrimiento: artículos 17 y 18 del Código Penal, Madrid, Ed. Trivium, 1988, pág. 84.
En este sentido el acto de ocultar puede incluir "cual-quier acción tendente a conseguir el no descubrimiento del hecho anteriormente perpetrado, y esto se puede realizar tanto actuando directamente sobre el cuerpo, efectos o ins-trumentos del delito, escondiéndolo, como disfrazando la verdad, alterándola, ya que ambas formas son factibles de *415acuerdo con el sentido gramatical del verbo ocultar”, (Én-fasis suplido.) Gómez Pavón, op. cit., pág. 84.
En cuanto a la forma negativa (omisiva), ésta "consisti-rá en no decir nada, en silenciar la información que podría llevar a ese conocimiento ...”. (Énfasis suplido.) Goméz Pa-vón, op. cit., pág. 85. La omisión se diferencia de la altera-ción de lo que se conoce; en este caso, la conducta no es omisiva, consiste en un hacer, en falsear lo que se sabe para cegar las posibles fuentes de conocimiento que lleven al des-cubrimiento del hecho. Para que la omisión pueda “dar lu-gar a responsabilidad a título de encubridor es preciso que exista un ‘específico deber jurídico de obrar”’. (Énfasis suplido.) íd.
Algunos autores consideran que cualquier tipo de asis-tencia brindada al criminal para ocultarlo de ser aprehen-dido, convicto o castigado, convierte a la persona que lo asistió en un encubridor. W.R. La Fave, Substantive Criminal Law, Minnesota, Ed. West Publishing Co., 1986, Vol. II, Sec. 6.9, pág. 168. Sin embargo, aunque el mero hecho de no denunciar o arrestar al criminal no es suficiente, se ha decidido que dar información falsa a un policía, para desviar las sospechas que se tienen sobre un criminal, así como dar un testimonio falso ante un requerimiento formal, constituyen encubrimiento. La Fave, op. cit., pág. 169; D. Nevares-Muñiz, Código Penal de Puerto Rico, revisado y comentado, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 377.
HH h-H h-H
Un minucioso examen de la voluminosa transcripción de los testimonios, prueba documental (informes, declara-ciones, fotografías y vídeo) revela, en lo pertinente, que el 20 de enero de 1991 Pedro Reynoso Esquilín, de veinte (20) años de edad, se encontraba en el residencial Alturas de Cupey con Rafael Nieves Figueroa (c/p Grillo) y Julio Cé-*416sar Mejías Rodríguez (Julito), cuando llegó Julio Rodríguez Berberena a buscarlos en un automóvil Oldsmobile. Fue-ron y recogieron a Daniel Christopher Ocasio Henkis (c/p Deño) quien se encontraba en la casa de su novia. Decidie-ron dar una vuelta por el Condado y luego, mientras se dirigían hacia Cupey, vieron un Honda Accord color verde. Acordaron seguirlo. Aprovecharon que una de las personas en el Honda Accord se bajó y, mediante amenazas e intimi-dación —portaban tres (3) pistolas de 9mm— robaron dicho auto.
Así las cosas, se dirigieron hacia la autopista y decidie-ron ir hasta Cabo Rojo en los dos (2) vehículos. En Cabo Rojo se quedaron en casa de un amigo hasta el otro día, cuando regresaron a Cupey. De allí fueron hasta el área de Chapero en Caimito para guardar el Honda. Hablaron con un amigo de Deño y permanecieron, en una calle sin sa-lida, hablando por espacio de media hora. Llegó Mario (c/p Orejas), hijo de Doña Julia, quien vivía en el lugar y se dedicaba al tráfico de drogas. Vino acompañado por José Raúl Trinidad Jorge y tres (3) personas más. Mario estaba armado con un Magnum 357; José Raúl y Armando con rifles M-14; Antonio portaba una escopeta calibre 12 recor-tada, y Andy una metralleta corta (9mm). Mario los invitó a que guardaran el Honda en su casa para sacarle unas piezas; éstos accedieron y estacionaron el Honda frente a la casa de Mario. Luego, Mario les abrió el portón y subie-ron el auto en reversa a la marquesina de la referida casa, ubicada en la Calle Fidalgo Díaz, Km. 1 Hm. 1, sector Cha-pero, barrio Caimito, Río Piedras. La casa de Mario que-daba al lado, como a veinte (20 j pies de la casa de su ma-dre, la acusada Doña Julia.
Reynoso Esquilín y Julito comenzaron a aflojar las tuer-cas de los aros de la parte trasera del Honda para ponér-selos al Porche de Mario. Mientras tanto, Mario habló so-bre unas deudas por drogas y que quería matar a unos tales Tito Cabezón y el Cubano. En determinado momento *417—aproximadamente cinco (5) minutos antes de comenzar unos disparos— Reynoso Esquilín y Lester Tomás Hernán-dez Alcalá vieron a la acusada, Doña Julia, asomarse. Ella los vio con las armas y preguntó qué pasaba. T.E., Vol. I, pág. 27. Su hijo Mario le dijo que se “metiera para adentro, que no pasaba ná”. Ella se fue y entró a la casa por una puerta lateral.(7)
Reynoso Esquilín y los demás continuaron aflojando las tuercas de los aros y, sorpresivamente, comenzaron unos disparos provenientes de las armas de Mario, José Raúl, Armando, Antonio y Andy. T.E., Vol. I, pág. 24. Los mucha-chos cayeron heridos. Julito, que se encontraba al lado de Reynoso Esquilín, recibió un escopetazo en la cabeza. Rey-noso Esquilín recibió una herida en la mano derecha, hom-bro y muslo izquierdos; aunque sorprendido inicialmente, reaccionó y huyó del lugar. Se encontró con el coacusado Raúl, a quien se le había trancado el rifle. Lo empujó y corrió hacia el monte, donde estuvo alrededor de media hora. Después caminó hasta una casa y pidió ayuda. Opor-tunamente, lo llevaron y quedó hospitalizado en Centro Médico de Río Piedras. Reynoso Esquilín fue el único so-breviviente; los demás fueron asesinados en el lugar.
El uso múltiple y el alto calibre de todas las armas in-volucradas generó un gran ruido, que se escuchó en los alrededores. Luego de esta masacre, los asesinos Mario, Armando, Raúl, Antonio y Andy montaron a dos (2) de las víctimas en el asiento trasero del Honda Accord y a las otras dos (2) las metieron en el baúl. Andy se fue guiando ese vehículo y Mario lo siguió detrás en su Porche. Al rato llegó una guagua Trooper llena de policías. Uno de los *418agentes se llevó una gorra verde y negra y una tenis per-tenecientes a Julito.

Esa noche, la hermana de Mario limpió con una man-guera la sangre de la marquesina; mientras lo hacía, Doña Julia la observaba desde la misma casa de su hijo Mario.

Mario y Andy dejaron el auto Honda con los cadáveres en un sitio, detrás de una estación de gasolina texaco, Sector La Muda, Guaynabo. Al otro día fueron descubiertos por un empleado de la gasolinera, quien llamó a la Policía.
Con motivo de ese descubrimiento, se inició una investigación. El agente Negrón Meléndez, de la División de Homicidios del Centro de Investigaciones Criminales (C.I.C.) de Bayamón, en unión a su compañero Edwin Velez, se presentaron al sector La Muda. Al llegar, vieron en el Honda Accord los dos (2) cadáveres. El automóvil mos-traba la gran balacera, pues tenía impactos de bala en el panel trasero y pedazos de carne pegados en la puerta del lado derecho, el bonete y el guardalodo. T.E. de 27 de octu-bre de 1993, pág. 8. El Honda Accord aparecía informado como hurtado. Oportunamente, llegó la Fiscal Maritza Morales Villamil y se tomaron numerosas fotos al auto Honda y a los cadáveres. Por instrucciones de la Fiscal se sacaron las llaves del encendido y también a los dos (2) cadáveres. Poco después, los agentes notaron unas manchas de sangre en la parte trasera del vehículo y abrieron el baúl. Encon-traron dos cadáveres más que estaban destrozados y los sacaron del baúl. El agente Negrón Meléndez registró to-dos los cadáveres e hizo un inventario de sus pertenencias. Estos fueron trasladados, en unión del Honda Accord, para fines de autopsias e identificación, respectivamente.
Con motivo de una confidencia en cuanto al lugar donde habían ocurrido los hechos, y quién era el dueño de la resi-dencia, el agente Negrón Meléndez fue al Centro Médico a ver a Reynoso Esquilín, quien estaba hospitalizado por ra-zón de sus heridas. Aunque al principio Reynoso Esquilín estaba muy temeroso, luego decidió ofrecerles información. *419T.E., Vol. I, págs. 28-30. En su primera declaración jurada sólo mencionó a Mario, porque estaba preocupado por su familia y describió a los demás. En la segunda declaración jurada dijo los apodos de las demás personas que partici-paron y encontraban en el lugar.
A base de la investigación realizada y demás datos ob-tenidos, y con apoyo en la declaración e información reci-bida de Reynoso Esquilín, el agente Negrón Meléndez fue a la residencia de Doña Julia y la citó para el 4 de febrero. Ella compareció con su hija Rosa. Allí se le informó de los motivos por los cuales había sido citada. Se le preguntó si sabía algo de los hechos, si había escuchado algún tiroteo o disparo en el sitio. Ella respondió que no sabía nada, que no había escuchado nada. T.E. de 27 de octubre de 1993, pág. 65.
En esta entrevista, el agente Negrón Meléndez le ex-plicó en detalles a Doña Julia la razón de ésta:
P ¿Qué fue lo que usted le explicó?
R Bueno, yo le expliqué que nosotros teníamos información de que en la residencia de su hijo, de Mario, había ocurrido un tiroteo donde habían ejecutado a cuatro personas. Le expliqué la fecha, la hora, le expliqué donde habían aparecido los cadá-veres y en base a eso, pues, le pregunté si ella sabía algo de eso, si había escuchado y ella dijo que no sabía nada.
P Dijo que no sabía nada.
R Que no sabía nada, que no había escuchado nada, que no sabía nada.
P ¿Y que no había escuchado nada?
R No, señor (Énfasis suplido.) T.E. de 27 de octubre de 1993, pág. 66.(8)
A modo de paréntesis, la opinión de conformidad incurre en el error adjudicativo de aislar este testimonio del resto de la prueba. Una vez integrado éste a toda la prueba des-*420filada y aquilatada por el Jurado, surge claramente la es-pecificidad del agente Negrón Meléndez. ¿Cómo pueden ta-charlo de "sumamente vago a los fines de determinar específicamente cuál fue la información que se le requirió a ésta y cuáles fueron realmente los hechos que negó saber la acusada”? (Enfasis suplido.) Opinión de conformidad, pág. 409 esc. 5. Con todo respeto, el absurdo de este limi-tado enfoque conlleva a sustituir el análisis y la psicodiná-mica adjudicativa del Jurado. Sólo así se entiende que, a renglón seguido, para justificar eximirla del delito de encu-brimiento, se penetre el estado mental de Doña Julia y especule en cuanto a la ausencia del elemento de intención específica: “[e]s probable que ésta realmente creyera que nada sabía de los hechos por no haberlos presenciado” (En-fasis suplido.) Id.
Aclarado este extremo, la prueba también revela que se citó a Doña Julia para que, al día siguiente, prestara una declaración jurada. Compareció acompañada del Ledo. Rubén Cerezo, pero la Fiscal no se encontraba, por lo que se marchó. El licenciado Cerezo le dijo al agente Negrón Meléndez que Doña Julia no estaba dispuesta a declarar. T.E. de 27 de octubre de 1993, pág. 67.
Poco después, el agente Negrón Meléndez obtuvo una orden de allanamiento para registrar la residencia de Mario. Se diligenció el 7 de febrero. El registro fue filmado en vídeo por el agente Morales.
Cuando los agentes llegaron a la dirección indicada en-contraron a Doña Julia y a Sonia, hermana de Mario. Al mostrarle la orden a Sonia, ésta accedió a abrir la puerta de la casa, para lo cual tuvo que ir a casa de Doña Julia a buscar la llave. La casa de Mario estaba prácticamente vacía; sólo había parte de un juego de cuarto y una cama.
En la marquesina, los agentes investigadores encontra-ron evidencia consistente en un casquillo de bala de 9mm; además, en una de las paredes enchapadas en piedra de río, encontraron un pedazo de tela verde y un plomo de *421proyectil de bala disparado, y varios cartuchos de escopeta disparados. T.E. de 27 de octubre de 1993, págs. 57-60.
Las paredes de la marquesina tenían varios impactos de bala, que habían sido tapados con masilla. T.E. de 27 de octubre de 1993, pág. 60 (.Exhibit 6(a)-(f) del Pueblo). Se le mostró a Doña Julia y a su hija todo lo ocupado. Se le entregó un recibo a Doña Julia, el cual ésta firmó.
IV
Lo expuesto nos permite concluir que, en el caso de autos, se desfiló abundante prueba directa y circunstancial(9) *422a los efectos de que Doña Julia observó en la casa de su hijo Mario a los individuos que portaban armas de fuego cinco (5) minutos antes de la masacre. Además, que su hijo Mario le dijo que entrara a la residencia y, poco después, se inició la balacera que concluyó con los cuatro jóvenes ase-sinados a sangre fría. También, que oyó los inumerables disparos y después presenció cuando se lavaba la marque-sina para sacar las manchas de sangre.
La evidencia circunstancial es intrínsecamente igual que la evidencia directa o testifical. Pueblo v. Salgado Velázquez, 93 D.P.R. 380 (1966). En Pueblo v. Bonilla, 75 D.P.R. 152, 160-161 (1955), citando a Holland v. United States, 348 U.S. 121, 139-140 (1954), dijimos:
“Evidencia circunstancial a este respecto es intrínsecamente igual que la evidencia directa o testifical. Se admite que la evi-dencia circunstancial puede en algunos casos conducir a un re-sultado enteramente incorrecto. Sin embargo esto es igual-mente cierto de la evidencia testifical. En ambos casos, el jurado está llamado a pesar las ocasiones en que la evidencia correctamente indica culpabilidad frente a la posibilidad de una equivocación o una inferencia ambigua. En ambos casos, el jurado debe usar su experiencia con la gente y con los sucesos de la vida al apreciar las probabilidades. Si el jurado queda con-vencido fuera de duda razonable, nada más podemos exigir.” (Enfasis en el original suprimido y énfasis suplido.)
Aquí la prueba circunstancial fue creída por el Jurado, como lo revela el veredicto de culpabilidad. Esas determi-naciones merecen gran deferencia. Pueblo v. Torres Rivera, 137 D.P.R. 630 (1994); Pueblo v. Falcón Negrón, 125 D.P.R. 75 (1990); Pueblo v. Pagán Díaz, 111 D.P.R. 608 (1981). En ausencia de error, prejuicio o parcialidad, no intervendre-mos, pues ellos están en mejor posición de aquilatar la cre-*423dibilidad de los testigos, medir su conducta en la silla tes-tifical e integrar esos testimonios a la prueba documental y de carácter objetivo. Pueblo v. Torres Rivera, supra.
No se debate seriamente que para encontrar responsa-bilidad como coautor, la mera presencia no es suficiente; hay que establecerla por actos anteriores o coetáneos como resultado de una conspiración o de un designio común. Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994); Pueblo v. Pagán, Ortiz, 130 D.P.R. 470 (1992); Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 145 (1985). Ahora bien, es dis-tinto, pues para probar el encubrimiento basta establecer que se tenía conocimiento del delito cometido y se procuró desaparecer, alterar u ocultar evidencia. A estos fines, la mera presencia durante la comisión de un delito es sufi-ciente para demostrar dicho conocimiento.
V
Recapitulemos, de la prueba no contradicha y creída por el Jurado, es imperativo concluir que el Ministerio Fiscal probó más allá de duda razonable el delito de encubri-miento.
No estamos ante una insuficiencia de prueba. Al poner en su lugar las piezas de este mosaico evidenciario, es claro que Mario y los demás autores de la masacre sacaron de la marquesina los cadáveres y los llevaron en el automóvil Honda Accord hurtado al sector La Muda en Guaynabo, con el propósito de eliminar todo rastro que pudiera llevar a la Policía a la verdadera escena del crimen —la residen-cia de Mario— lo cual, de su faz, lo incriminaba inequívo-camente.
Para ocultar y tapar el sitio de la masacre, fue necesa-rio, además, remover todo rastro físico dejado por las balas y la sangre en dicha marquesina. Ello explica el lavado de la sangre, el porqué se rellenaron con masilla los huecos en las paredes creados por los impactos de las balas y se reco-*424gieron y desaparecieron los numerosos casquillos y demás huellas de los crímenes. De nada hubiese valido el traslado de los cadáveres y sacar el automóvil Honda Accord fuera de la marquesina de Mario sin tratar, coetáneamente, esa noche de alterar, como se hizo, ese escenario y desaparecer todos los indicadores producto de la masacre. El conoci-miento de Doña Julia es manifiesto; su negativa a infor-marlo al serle requerido y, para confundir la investigación, dar información falsa de que no había visto ni oído nada (disparos), configuró el delito de encubrimiento.
¿Cómo puede la sentencia mayoritaria sustituir el juicio del Jurado? Con todo respeto, nos resulta difícil entender la lógica y nos preocupa la razón de decidir mayoritaria. Ciertamente, la relación materno-filial no debería ser eximente. Acertadamente expone el Procurador General en su Petición de certiorari, pág. 15:
Es evidente que estas actuaciones de la recurrida están diri-gidas a proteger a su hijo, autor de tan horrendo crimen. Cu-riosamente señala Dora Nevares en su obra que el borrador de Miró Cardona del Código Penal, proponía como excusa legal absolutoria cuando se encubre al cónyuge ascendiente, descen-diente o familiares. Op. cit., pág. 399. El legislador no adoptó tal excusa al aprobarse el Código Penal. Por tanto, podemos afirmar que la recurrida incurrió en la conducta delictiva im-putada y ello quedó demostrada por la evidencia suficiente pre-sentada por el Ministerio Público. Además, el jurado, a quien le correspondía dirimir los conflictos en la prueba y adjudicar cre-dibilidad, así lo hizo al rendir un veredicto de culpabilidad. No podía el juez usurpar las funciones del jurado y sustituir su criterio por el propio. Al hacer esto, erró gravemente. (Enfasis suplido y escolio omitido.)(10)
Como dijimos el inicio de este disenso, del hecho nace el derecho (ex facto oritur ius). De los méritos intrínsecos y la *425sabiduría de nuestras sentencias, dictámenes y resolucio-nes depende, en última instancia, la fe ciudadana en la justicia.
Si ante estos dramáticos hechos, la conducta activa y afirmativa de Doña Julia no constituye encubrimiento, ¿cuál?(11)
— O —

 Como hechos probados e inferencias razonables del Jurado tenemos que: Doña Julia se encontraba en su casa antes del tiroteo; vio a su hijo Mario y a los demás acompañantes, quienes estaban fuertemente armados, y preguntó qué pasaba; Mario le ordenó que se metiera para adentro y ella así lo hizo; allí estaba al momento del ruidoso tiroteo y el traslado de los cadáveres; observó a su hija limpiar la sangre de la marquesina; al haber visto hombres armados, escuchar tiros y ver a su hija limpiar sangre, sabía que allí se habían cometido unos delitos; dijo a la Policía no saber ni haber oído nada; sin embargo, cuando la Policía realizó el registro de la casa de Mario, ella tenía la llave en su poder; se encontró evidencia incriminatoria y de que se había tratado de ocultar los efectos físicos de la balacera.


 La opinión de conformidad del Juez Presidente Señor Andréu García —a la cual se unen la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton— nos dice que su posición se sostiene “abrumadoramente” en cinco (5) casos. Nos cita tres (3) extractos de unos casos claramente distinguibles e inaplicables: Stephens v. State, 734 P.2d 555 (Wyo. 1987); State v. Clifford, 502 P.2d 1371 (Or. 1972), y Tipton v. State, 72 S.W.2d 290 (1934). Véase la opinión de confor-midad, págs. 405-406. En estos casos los tribunales absolvieron al concluir que los allí acusados se limitaron a negar pasivamente su conocimiento de los eventos delic-tivos en protección de sus exclusivos intereses personales, sin que el Fiscal desfilase prueba indicativa de una intención de ayudar al autor de los hechos.


 Algo, pronombre que “2. ... denota cantidad indeterminada, grande o pe-queña, pero más especialmente lo segundo”. (Énfasis suplido.) Diccionario de la Len-gua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 70.


 Eufemismo, “[mjanifestación suave o decorosa de ideas cuya recta y franca expresión sería dura o malsonante”. Diccionario de la Lengua Española, op. cit., pág. 653.


 “Pero, pese al actual matiz público de los delitos, contra los cuales la sociedad toda está interesada en defenderse, todavía late en el fondo de la mentalidad la idea del carácter privado del crimen, cuya persecución sólo al perjudicado compete excitar, y cuya existencia no debe obligarse a denunciar a quienes, no habiendo sido directa-mente afectados por él, opten por silenciarlo. Por ello, aunque doctrinalmente es evidente que la obligación de denunciar a todos constriñe, que su omisión impide o retrasa la persecución del delito, favoreciéndose así su impunidad y la de su autor, lo cierto es que los comentaristas han tendido a considerar la denuncia como un dere-cho, más que como un deber, refutándose la obligatoriedad de su exigencia con una doctrina extrajurídica en la que se habla como máximo argumento de la ‘impotencia de la ley para hacer de la delación una virtud civil’ (Groizard, loe. cit.), y de la ‘conciencia que rechaza aquí la lógica y se subleva contra la Le/ (Pacheco, obra citada, I, pág. 268). Jurídicamente se ha intentado fundamentar la impunidad de tal omisión en el aspecto pasivo de la conducta o en la imposibilidad de exigir la denun-cia en muchos hechos en los que el conocimiento de su carácter delictivo requiere un estudio jurídico que no está al alcance de todos, olvidando así que la omisión también puede ser delito y que esa ignorancia de la antijuricidad del hecho a denunciar podría alegarse a favor de la ausencia del elemento congnoscitivo del dolo en quien omitió por tales razones, fundamentándose en ello la impunidad de esa conducta concreta.
“Modernamente se observa una reacción a favor del carácter delictivo de la omisión de denunciar que se sanciona en los Códigos más progresivos.” (Escolio omi-tido y énfasis suplido.) C. Conde-Pumpino Ferrero, Encubrimiento y Receptuación: Ley de 9 de mayo de 1950, Barcelona, Ed. Bosch, 1955, pág. 260.


 El Art. 236 del Código Penal dispone:
“Toda persona que con conocimiento de la ejecución de un delito ocultare al responsable del mismo o procurare la desaparición, alteración u ocultación de prueba para eludir la acción de la justicia, incurrirá en las siguientes penas:
“(a) Si el delito cometido fuere grave, reclusión por un término fijo de dos (2) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser au-mentada hasta un máximo de tres (3) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de un (1) año.
“(b) Si el delito cometido fuere menos grave, reclusión por un término que no excederá de seis (6) meses o multa que no excederá de quinientos (500) dólares.” (Énfasis suplido.) 33 L.P.R.A. see. 4432.


 En el juicio, el testigo de cargo, Reynoso Esquilín, identificó unas fotos pre-sentadas como evidencia. T.E., Vol. I, págs. 39-44). Con vista al Exhibit I, la casa de Mario, indicó el lugar exacto donde observó a la acusada Doña Julia y el lugar por. donde él huyó.
Identificó, además, las fotografías de las víctimas de la masacre. Expuso que cuando mencionó a Doña Julia, un (1) año después de los hechos, en su segunda declaración, no lo hizo para presionar a Mario, quien se encontraba prófugo. T.E., Vol. II, pág. 106.


 En el contrainterrogatorio, a preguntas del abogado de Doña Julia, el agente Negrón Meléndez reiteró:
“R. Sí, se le preguntó si sabía algo de las muertes.
“P. Y ella contestó que no sabía nada, que no había escuchado nada.” (Enfasis suplido.) T.E. de 28 de octubre de 1993, pág. 193.


 De los hechos probados e inferencias razonables sabemos que Doña Julia se percató, con anticipación, de la presencia de su hijo Mario y demás acompañantes, quienes se encontraban fuertemente armados. Ver varias personas portando armas de alto calibre no es un evento ordinario; salvo por personas autorizadas, ello cons-tituye un delito. Además, puede ser indicativo de que se ha perpetrado o está próximo a cometerse un acto delictivo. Un ciudadano común no posee este tipo de armas, menos aún, las exhibe públicamente. El uso de las armas por Mario y demás coautores tuvo que haber causado un ruido estruendoso en el área, en consideración al calibre de las armas, la cantidad de balas disparadas y la estructura cerrada de la marquesina. También, por el asombro por parte de las víctimas, algún tipo de alga-rabía, grito o expresión debió haberse escuchado. De ordinario, luego de efectuada una masacre de este género, los asesinos tardan algún tiempo en abandonar la escena. Aquí no solamente debieron tardar, sino que es normal que una persona común —ante lo inusitado de los hechos ocurridos— se percatara de cómo los cadá-veres eran recogidos de la escena y “acomodados” en el vehículo Honda Accord. Los homicidas debieron comunicarse y hablar entre sí luego de los hechos, lo cual pudo haber sido escuchado por Doña Julia, ello en vista de la cercanía de su residencia a la de los hechos del crimen, los cuales ocurrieron casi en el patio de su residencia. Considerado el calibre de las armas utilizadas y la cercanía de las víctimas, el des-membramiento de los cuerpos resultó evidente, al punto que trozos de carne humana y vestimenta fueron hallados incrustados en la carrocería del vehículo. Es razonable concluir, que en los alrededores de la marquesina (paredes y piso) también debieron hallarse residuos de balas, huellas de impactos, sangre y tejido humano. Doña Julia debió percatarse quién rellenó con masilla los orificios de bala reflejados en las pa-redes de la residencia y cuál era su propósito. Como mínimo, tuvo que saber que se rellenaron. Doña Julia debió haber comentado sus impresiones sobre lo acontecido con su hija Rosa, sobretodo cuando vio a esta última que limpió el área (de sangre y demás residuos) en su presencia. Considerados todos los factores en conjunto, Doña Julia tuvo que percatarse de la masacre allí ocurrida, que se sacaron los cadáveres y el automóvil Honda, que se limpió la sangre de la marquesina y trataron de ocultarse los impactos de la balacera, y que todo había ocurrido en la marquesina de Mario.
No obstante, su actitud ante las preguntas de los investigadores fue negar todo conocimiento (no vio ni escuchó los disparos) y afirmar que no había ocurrido nada. Semejante respuesta es inverosímil en vista de toda la prueba testifical y circuns-tancial desfilada, la cual fue evaluada, creída y adjudicada por el Jurado. Reconocido es el hecho de que, el mero acto de negar conocimiento de un hecho delictivo a las *422autoridades, por si sólo, no constituye un encubrimiento. No obstante, cuando se demuestra que la persona conocía sobre el evento e intencionalmente mintió con el propósito de obstaculizar o desviar los esfuerzos de las autoridades en la captura del delincuente, incurre en conducta constitutiva de encubrimiento. La conducta de Doña Julia es hasta cierto punto comprensible, pues se trata de la madre del principal autor del delito; no obstante, ello no es exención ni puede considerarse como un elemento decisivo al momento de juzgar semejante conducta.


 Conde-Pumpido Ferrerro, op. cit., pág. 318, explica que esta exención “es índice claro de que el motivo de la misma es la presunción ‘iuris et de iure’ de que el familiar que encubre lo hace movido por los vínculos de afecto y de solidaridad que lo unen con el delincuente. La idea de comunidad familiar, obliga a una posición defen-siva de ella que se refleja en una protección a cualquier miembro de la familia que se vea en peligro, por lo que se tiende a disculpar a quien obra movido por ese impulso de defensa familiar”.


 “ ‘La regla, enunciada a menudo, de que los estatutos penales deben inter-pretarse restrictivamente, no exige que a las palabras de un estatuto deba dárseles su significado más limitado o que deba hacerse caso omiso de la evidente intención del legislador.’ ” Pueblo v. Hernández Colón, 118 D.P.R. 891, 903 (1987), citando a Pueblo v. Mantilla, 71 D.P.R. 36, 44 (1950). Véanse, además: Pueblo v. De León Martínez, 132 D.P.R. 746 (1993); Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988); Pueblo v. Burgos Torres, 120 D.P.R. 709 (1988).